Citation Nr: 1041977	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-28 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
the Veteran's service-connected chronic sprain of the 
calcaneofibular and anterior talofibular ligaments of the right 
ankle (right ankle disability).  

2.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected right foot arthritis with 
Morton's metatarsalgia (right foot disability).

3.  Entitlement to an effective date earlier than July 9, 2007 
for the Veteran's right ankle disability.

4.  Entitlement to an effective date earlier than July 9, 2007 
for the Veteran's right foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 
1976.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO). 

The Veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in July 2010.  A 
transcript of the hearing has been associated with the claims 
folder.

The issues of entitlement to an increased initial rating for the 
Veteran's right ankle disability and right foot disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran filed her claim for service connection for her right 
ankle disability and right foot disability on July 9, 2007; there 
is no evidence that the Veteran sought service connection for 
either of these issues prior to that date. 



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 9, 2007 
for the award of service connection for a right ankle disability 
have not been met.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2010).

2.  The criteria for an effective date earlier than July 9, 2007 
for the award of service connection for a right foot disability 
have not been met.  38 U.S.C.A. §§ 5110, 5101; 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.400.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A specific claim in 
the form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claims must identify the 
benefit sought.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be forwarded 
to the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2008).

In this case, the Veteran states that though her effective date 
has been established as July 9, 2007, she has been suffering from 
her right ankle and right foot disabilities since service.  Thus, 
the Veteran contends that her effective date should relate to her 
discharge.  The Board, however, concludes that an earlier 
effective date is not warranted for the reasons that follow.

A review of the history of the Veteran's claims is instructive.  
The Veteran had active service from September 1973 to September 
1976.  She first sought service connection for her right ankle 
disability and her right foot disability in July 2007, filing a 
claim that VA received on July 9, 2007.  After the Veteran 
underwent a VA examination in December 2007, the RO awarded 
service connection for each disability in a December 2007 rating 
decision.  The RO established the date of the claim - July 9, 
2007 - as the effective date.  The Veteran filed a timely Notice 
of Disagreement, and the RO issued its Statement of the Case in 
June 2009.  The Veteran thereafter filed her Substantive Appeal.  

Given the foregoing, it is clear that the currently assigned 
effective date is proper.  Again, the effective date of an award 
of disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

The Veteran left active service in September 1976, and she did 
not seek service connection for her disabilities for more than 30 
years.  As the claim was not received within one year of the 
Veteran's separation from active service, the effective date is 
thus either the date of the claim or the date entitlement arose.  
Based on the evidence associated with the claims file, the 
Veteran was entitled to the benefit at the time she filed her 
claim.  Thus, the date of that filing has been correctly 
established as the effective date.  

The Veteran contends that, as she was suffering from each 
disability since service and thus long prior to the currently 
assigned effective date, her effective date for the award of 
service connection should extend back to her discharge.  This 
contention, however, is not supported by the law.  The laws and 
regulations regarding effective dates make it clear that, absent 
a statutory mandate otherwise, the effective date of a claim 
cannot predate a veteran's seeking that benefit.  There is no 
statutory provision here that would allow for an effective date 
earlier than the date of the Veteran's claim.  The Board thus 
shall not establish a different effective date.  

Again, after reviewing the Veteran's claims file, the Board finds 
that the Veteran first sought service connection for a right 
ankle and right foot disability in July 2007, but finds no 
evidence that the Veteran sought service connection for these 
issues at any earlier time.  Accordingly the Board concludes that 
the criteria for an earlier effective date for both the Veteran's 
right ankle and right foot disabilities have not been met.  38 
U.S.C.A. §§ 5110, 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has met its duty to notify for this claim.  Service connection 
for these issues was granted in a December 2007 rating decision.  
The Veteran is now appealing the downstream issues.  Therefore, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 
(Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Furthermore, the Veteran was sent a letter in August 2007 - prior 
to the initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of her and 
VA's respective duties for obtaining evidence.  This notice 
informed the Veteran of all of the elements of how service 
connection is established, including how VA assigns disability 
ratings and how an effective date is established.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Perhaps most importantly, the VA General Counsel has held that 
the notice and duty to assist provisions of the VCAA are 
inapplicable where, as here, undisputed facts render a claimant 
ineligible for the benefit claimed, and further factual 
development could not lead to an award. VAOPGCPREC 5-2004 (June 
23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  As the undisputed 
facts of this case render the Veteran ineligible for an earlier 
effective date, no further discussion of either the duty to 
notify or the duty to assist is necessary.  


ORDER

An effective date earlier than July 9, 2007 for the Veteran's 
right ankle disability is denied.

An effective date earlier than July 9, 2007 for the Veteran's 
right foot disability is denied.  


REMAND

The Veteran also seeks increased initial ratings for her right 
ankle disability and her right foot disability.  Needing more 
recent information in order to properly evaluate the Veteran's 
claim, the Board shall remand the case.  

Under VA regulations, a reexamination is required when "evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect."  38 C.F.R. § 3.327(a) 
(2009).  In her July 2010 hearing, the Veteran stated that her 
disabilities have worsened since the time of her last VA 
examination in December 2007.  

The Board notes that, ordinarily, the passage of time alone does 
not trigger the need for a new examination.  See VAOPGCPREC 11-95 
(1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 
(2007) ("Although evidence submitted between the date of the 
regional office's decision and the Board's review of that 
decision could, in particular instances, conceivably require that 
a new medical examination be provided, the mere passage of time 
between those events does not.").  Here, however, it has been 
almost three years since the Veteran's last VA examination.  This 
fact, in conjunction with the Veteran's statements regarding her 
disabilities, triggers the need for a new VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination before an examiner with the 
appropriate expertise to determine the 
current nature and severity of her right 
ankle and right foot disabilities.  

The examiner should be provided the claims 
file, and it should be noted in the report 
the examiner provides that the file was 
reviewed.  The examiner is specifically asked 
to comment on any loss of motion in the 
Veteran's right ankle and foot and whether 
the Veteran's right ankle or foot becomes 
painful or loses range of motion on use.  

2.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


